                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                          UNITED STATES DISTRICT COURT
                                   8                                      NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                          JAMES C. MCCURDY,                                  Case No. 16-000696 BLF (PR)
                                  10
                                                               Petitioner,
                                  11                                                         ORDER GRANTING MOTION FOR
                                                     v.                                      THIRD EXTENSION OF TIME TO
                                  12                                                         FILE TRAVERSE
Northern District of California
 United States District Court




                                          DAVE DAVEY, Warden,
                                  13
                                                               Respondent.                   (Docket No. 43)
                                  14

                                  15

                                  16             Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  17   corpus pursuant to 28 U.S.C. § 2254, challenging his state conviction. The Court directed
                                  18   Respondent to file an answer showing cause why a writ of habeas corpus should not be

                                  19   issued. (Docket No. 32.) On March 22, 2019, Respondent filed an answer. (Docket No.

                                  20   35.) Petitioner has filed a motion for a third extension of time file a traverse due to limited

                                  21   access to the library, among other reasons. (Docket No. 40.) Good cause appearing,

                                  22   Petitioner’s motion is GRANTED. Petitioner shall file a traverse with the Court and serve

                                  23   it on Respondent no later than fourteen (14) days from the date this order is filed.

                                  24
                                                 This order terminates Docket No. 43.

                                  25
                                                 IT IS SO ORDERED.
                                       Dated:        July 15, 2019                                  ________________________
                                  26
                                                                                                    BETH LABSON FREEMAN
                                  27                                                                United States District Judge

                                  28
                                       Order Granting Request for EOT to File Traverse
                                       P:\PRO-SE\BLF\HC.16\00696McCurdy_eot3-trav.docx
